Judgment, Supreme Court, Bronx County (Mercorella, J.), entered on or about April 13, 1982 confirming the report of a referee, denying the petition to validate petitioner’s designation as candidate for member of the Assembly of the Liberal Party and dismissing the proceeding, unanimously affirmed, without costs and without disbursements. The citizen objector is an indispensable party to this proceeding. The failure of petitioner properly to join him as such mandates dismissal of the proceeding. (Matter of Butler v Hayduk, 37 NY2d 497; Matter of Brown v Ulster County Bd. of Elections, 48 NY2d 614.) Therefore, we need not reach the question of residence. Concur — Kupferman, J. P., Ross, Lupiano, Bloom and Asch, JJ.